DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of retrieving via a second service provider, service historical information stored in a user profile associated with a user, wherein the service history information is generated by a first service provider that managed an old policy of the user and is verified by an independent regulator, wherein the first service provider and the second service provider are different service providers, identifying risk attributes and timely payment transactions made by the user on the old policy between the user and the first service provider which are recorded in Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a processor, retrieving information from blockchain, and creating smart contract and storing the smart contract in a blockchain. The processor device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of retrieving, accessing and analyzing (processing) data, which are mere extra-solution activities. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component.  The step of retrieving information from a blockchain and storing information in a blockchain are simply a data gathering and storage steps that are insignificant extra-solution activities, the blockchain serves merely as a storage or database. Also, the creation of a smart contract is an insignificant post-solution activity. The Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of retrieving information from a blockchain and storing information in a blockchain, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that blockchain is anything other than a conventional blockchain that may be used for various transactions due to the nature of the shared ledger system (Applicant Specification, paragraph [0002]), and Gray (USPAP 20170353309) at 0006 as well as Tornielli (USPAP 20170054778) at 0048 indicate that smart contracts are well-understood, routine and conventional in the art (as they are here) (see additional NPL references “U” & “V” in PTO-892). These additional elements are not a technological solution to a technological problem, or a solution to a problem introduced by the Berkheimer option 3. 
Also, the disclosure does not provide any indication that processor device is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 8 and 15 are apparatus and computer readable medium claim equivalents of claim 1, and are similarly rejected using the same rationale as claim 1, supra.

Claims 2, 9 and 16 further recite the composition of the service history information such as data a previous service was created, a previous service was change, etc. This further narrows the supra.

Claims 3, 10 and 17 further recite determining risk associated with the new policy and creating the smart contract when the risk is below a predetermined threshold. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 4, 11 and 18 further recite a plurality of service providers receiving the request. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 12 and 19 further recite creating plurality of smart contracts associated with plurality of service providers and storing same in a blockchain. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.

Claims 7, 14 and 20 further recite that the retrieving is performed in response to a request. This further narrows the abstract idea, but does not amount to significantly more than the abstract idea. The claims are similarly rejected under the same rationale as claim 1, supra.





Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
	
Applicant argues the claims are not directed to an abstract idea because blockchain that enables a user to upload policy data to a blockchain, so that other entity can verify the accuracy of the policy, thereby ensuring that the data is accurate and can be trusted. Applicant asserts that the creation of smart contract is not an insignificant post solution activity. 
Examiner respectfully disagrees. The invention only takes advantage of the inherent feature of blockchain network (such as improved security and data trust), but does not improve the blockchain network or technology itself. This is similar to using a generic processor to process transactions because of the speed inherent in using computers to process transaction; Intellectual Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept’); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). See additional NPL references “U” & “V” listed in attached PTO-892 to support the use of blockchain in various financial and non-financial applications that identify the inherent advantages (security, trust and others) associated with the use of the blockchain technology.
Gray (USPAP 20170353309) at 0006 as well as Tornielli (USPAP 20170054778) at 0048) in the analysis above, the use of smart contract is ubiquitous, and does not amount to significantly more than the judicial exception. 


Applicant further argues that the claimed invention does not fall into any of the enumerated groupings of an abstract idea. 
Examiner respectfully disagrees. As analyzed in the rejection above, other than the generic processing device and the use of blockchain technology including smart contracts, the claimed invention can be performed an analog manner. 
Applicant asserts that the ‘claims impose meaningful, practical, and succinct operations that provide an unconventional solution to the problem of a user being able to prove good behavior / performance under an old insurance policy. Typically, insurance9 of 12 Serial No.: 15/478,592 companies only keep track of bad behavior / claims which provide evidence of "risk" in insuring a person/organization. However, there does not exist a way of providing evidence of "low risk." This problem has long been in existence and prevents users from receiving better insurance rates,’ thereby the claimed invention is integrated into a practical application.
Examiner respectfully disagrees. This operation as recited above is an abstract solution to an abstract idea. Other than using a blockchain or any other technology, providing evidence of “risk” in insuring a user by enabling the user to show that they have demonstrated low risk behavior in a previous policy is an abstract concept. Using blockchain or other technology to demonstrate this does not take it outside the realm of abstract idea. 
 


The rejection is hereby maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crosby, M., et al. "Blockchain Technology" Beyond Bitcoin," Applied Innovative Review (AIR); Berkeley, June 2016.
Lorenz, J., et al. "Blockchain in Insurance-Opportunity or Threat?" McKinsey&Company, July 2016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691